t c memo united_states tax_court marvin ziporyn petitioner v commissioner of internal revenue respondent docket no filed date marvin ziporyn pro_se edith e siler for respondent memorandum opinion goldberg special_trial_judge the case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal income unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure tax for in the amount of dollar_figure the issues for decision are whether petitioner is entitled to a schedule c deduction for business_expenses in excess of the amounts allowed by respondent and whether petitioner is entitled to a deduction for travel_expenses in excess of the amount allowed by respondent some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in chicago illinois at the time his petition was filed petitioner is a psychiatrist specializing in forensic psychiatry petitioner had acted as a court psychiatrist for the county of los angeles california and thus had become well known in southern california in petitioner began working as a forensic psychiatrist for a group based in santa monica california this work lasted approximately months in petitioner was hired by the department of mental health for the county of riverside california to perform psychiatric services in the county jails petitioner's contract with the county of riverside california was not for a fixed period of time but his employment actually lasted for months in petitioner in a stipulation of settled issue filed with the court petitioner conceded that he is not entitled to a schedule a deduction for unreimbursed employee_expenses in the amount of dollar_figure claimed on his return was hired to set up a forensic unit at the jail petitioner was originally assigned to a jail in indio california and later was relocated to the main jail in riverside california petitioner's psychiatric work required his presence at the jail on wednesday thursday and friday of each week petitioner was also engaged in business as a musician on friday nights petitioner played the violin at ajetis balkan cafe which is located in hermosa beach california each saturday morning for months during the year in issue petitioner flew from los angeles california to chicago illinois petitioner's personal_residence was located in chicago illinois and petitioner's family resided in the area petitioner returned to los angeles california on monday nights or tuesday mornings each week petitioner did not maintain a log or records of travel_expenses during petitioner rented an office suite in a building known as the fine arts building located pincite south michigan avenue in chicago illinois petitioner maintained a private psychiatry practice there with office hours from p m to p m on mondays petitioner had several patients some of whom he had been seeing for a number of years after working for the county of riverside california during the year in issue petitioner continued to work as a forensic psychiatrist in california working for approximately months consecutively for two other organizations in southern california after that time petitioner returned to chicago illinois for tax_year petitioner reported on line of his form_1040 dollar_figure in wages comprising of dollar_figure from the county of riverside california and dollar_figure from talco enterprises the expenses_incurred with respect to his california wage income were claimed on line of schedule a as unreimbursed employee_expenses in the amount of dollar_figure before the 2-percent floor according to form_2106 employee business_expenses this total consisted of dollar_figure for travel_expenses while away_from_home_overnight including lodging airplane car rental and other expenses and dollar_figure less percent for meals and entertainment petitioner reported income and expenses related to his chicago illinois practice on schedule c petitioner reported gross_receipts of dollar_figure from his psychiatric practice this figure was based upon petitioner's estimate of the number of hours that he saw patients and the rate that petitioner charged per hour petitioner claimed the following expenses on schedule c amount expense claimed car and truck expense dollar_figure legal and professional services rent other business property big_number taxes and licenses travel big_number meals and entertainment dollar_figure less percent big_number parking dues and subscriptions telephone big_number total dollar_figure petitioner did not maintain any books_or_records with respect to his practice petitioner reported income and expenses related to being a musician on a separate schedule c which is not at issue in the notice_of_deficiency respondent determined that petitioner was not entitled to claim the following schedule c expense deductions totaling dollar_figure for lack of substantiation amount expense disallowed car and truck expense dollar_figure rent other business property travel big_number meals and entertainment big_number telephone big_number respondent completely disallowed petitioner's claimed schedule a deductions for unreimbursed employee_expenses for lack of substantiation respondent further determined that petitioner's home for tax purposes was california and that the disallowed expenses represented nondeductible personal and commuting expenses respondent also determined a computational increase in petitioner's self-employment taxes as a result of the above adjustments at the end of trial the court requested that the parties file a supplemental stipulation of facts setting forth the expenses which petitioner claimed to have incurred to be segregated between his psychiatric practice in chicago illinois and his employment in california the court requested that the parties also stipulate to the amounts for which petitioner had provided substantiation petitioner's substantiation of rent and telephone expenses claimed on his schedule c for consisted of canceled checks as follows payee amount date memo fine arts building dollar_figure fine arts building dollar_figure date - fine arts building dollar_figure november fine arts building dollar_figure - december illinois bell dollar_figure illinois bell dollar_figure illinois bell dollar_figure illinois bell dollar_figure general tele-communication dollar_figure general tele-communication dollar_figure -- petitioner approximated his rent expense for as dollar_figure based upon an estimated expense of dollar_figure per month petitioner estimated his telephone expense as an average monthly amount of dollar_figure based on the four checks paid to illinois bell petitioner provided account statements from credit and charge card companies to substantiate the amounts of his travel_expenses these amounts are summarized as follows estimated substantiated expense expense expense airfare dollar_figure dollar_figure lodging in california big_number dollar_figure rental cars big_number dollar_figure dollar_figure dollar_figure petitioner estimated his meals expense as an average weekly amount of dollar_figure petitioner provided no substantiation for this amount respondent's determinations are presumed correct and petitioner bears the burden of proving them erroneous rule a 290_us_111 deductions are a matter of legislative grace 292_us_435 taxpayers must maintain adequate_records to substantiate the amount of any deductions sec_6001 sec_1_6001-1 income_tax regs sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business generally except as provided by sec_274 when evidence shows that taxpayers incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount 39_f2d_540 2d cir however the court must have some basis upon which an estimate may be made 85_tc_731 car and truck expense petitioner claimed a deduction for car and truck expense in the amount of dollar_figure respondent disallowed dollar_figure of this deduction for lack of substantiation petitioner has offered no evidence to prove that respondent's determination is incorrect therefore we deem petitioner to have conceded this issue rule b rent expense petitioner claimed rent expense of dollar_figure respondent disallowed dollar_figure of this amount due to lack of substantiation petitioner now claims that he incurred rent expense of dollar_figure for the year petitioner testified that he signed a lease and rented the office in chicago illinois throughout the year but at trial he did not produce any written documentation of this three of petitioner's patients testified that they saw petitioner regularly throughout the year in issue and at least one of his patients testified that petitioner held sessions with him at this particular location the problem we have is with petitioner's proof as to the amount of this expense his evidence is inadequate to overcome the fact that he claimed rent expense of only dollar_figure on his return there is no explanation for this discrepancy on this record we find that petitioner is entitled to deduct rent expense of dollar_figure as claimed telephone expense petitioner claimed telephone expense of dollar_figure respondent disallowed dollar_figure of this amount petitioner has not established that he incurred telephone expense in excess of the amount allowed by respondent petitioner's estimated expense is based on an average of the amounts of the four checks which were paid to illinois bell however petitioner has not introduced any evidence to show that these payments were each for a single month or that the charges were representative of his typical usage there is nothing in the record enabling us to determine that petitioner incurred telephone expenses in excess of dollar_figure respondent is sustained on this issue travel meals and entertainment_expenses sec_162 allows a deduction for travel_expenses including meals_and_lodging an exception to the cohan_rule is sec_274 which prohibits the estimation of expenses for travel sec_274 requires substantiation_of_travel expenses either by adequate_records or by sufficient evidence corroborating the taxpayer's own statement sec_274 the records must show the amount date place and business_purpose of each travel expense id sec_1_274-5t temporary income_tax regs fed reg date in order to be deductible as an expense incurred while away from home a travel expense must be reasonable and necessary and incurred in pursuit of business 326_us_465 for purposes of sec_162 generally a taxpayer's home is his principal_place_of_business 53_tc_269 when a taxpayer has two places of business or employment located a considerable distance from each other generally he is entitled to deduct expenses_incurred in traveling between such locations and for meals_and_lodging incurred while away from his principal_place_of_business under sec_162 56_tc_1092 in determining which of two locations is a taxpayer's principal_place_of_business the courts have considered the amount of time spent at each place the proportion of the taxpayer's income earned in each position the degree of activity engaged in by the taxpayer in each location where the taxpayer maintains his permanent residence and whether employment at one location is temporary puckett v commissioner supra pincite 16_tc_332 hoeppner v commissioner tcmemo_1992_703 petitioner conceded the amount claimed on schedule a of his return for unreimbursed employee_expenses respondent stated that the concession was based on the fact that petitioner's accountant had claimed identical travel_expenses on schedules a and c of petitioner's return thus the deductions were duplicated it is clear that petitioner's meals and entertainment_expenses were claimed both on schedule a and schedule c in identical amounts however it is not clear from the amounts claimed that the same is true for petitioner's travel_expenses consisting of amounts paid for airfare lodging and car rentals petitioner could not explain how his accountant came up with the total expenses as reported on his tax_return it appears from the evidence that petitioner's airfare expense was reported on schedule c while his lodging and rental car expenses_incurred in california were reported on schedule a as unreimbursed employee_expenses this is consistent with petitioner's employment status in california in addition the total expenses claimed on schedules a and c for travel in the amount of dollar_figure more closely approximate petitioner's total estimated expenses of dollar_figure as set forth in the supplemental stipulation of facts petitioner's concession would appear to render moot the issue of the character of his employment in california as his major or minor post of duty or as temporary or indefinite however it is clear from the record including the testimony and arguments presented at trial that neither petitioner nor respondent believed that petitioner conceded his claimed lodging and car rental expenses but instead believed that such expenses had been reported on petitioner's schedule c therefore we shall address the issue as framed by the parties based on the record we find that petitioner's principal_place_of_business and therefore his home for purposes of sec_162 was located in california for the year in issue for the months during which petitioner worked for the county of riverside exclusive of travel petitioner spent approximately the same number of days in california and illinois however petitioner was present in california on business for days each week while his practice in chicago illinois required that he be present on only one afternoon each week petitioner earned significantly more of his income from his employment in california than he earned from his private practice in chicago illinois in addition petitioner's employment in california was not temporary petitioner's actual employment in the state lasted over years see revrul_83_82 1983_1_cb_45 actual stay of over years will be considered indefinite regardless of facts and circumstances petitioner was hired by the county of riverside to set up the forensic unit at its jails and he testified that he expected the job to be of short duration based on his experience with a similar job in santa monica which lasted months however by his own admission petitioner was well respected in southern california and his prospects for employment within that area were of an indefinite not temporary nature see ellwein v united_states 778_f2d_506 8th cir although petitioner maintained his residence in chicago illinois we find that petitioner's principal_place_of_business during the year in issue was california therefore petitioner is not entitled to deduct the costs of lodging meals or other expenses_incurred in california because these expenses were not incurred while petitioner was away from home petitioner is entitled to deduct the expense of traveling between california and chicago illinois petitioner has substantiated airline expense of dollar_figure by his records and testimony petitioner has not established that he is entitled to a deduction for travel meals or entertainment_expenses in excess of the amounts allowed by respondent to reflect the foregoing decision will be entered under rule
